Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martha M. Stevenson and James Stevenson appeal the district court’s orders dismissing this action for failure to timely effect service of process and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stevenson v. Ethicon, Inc., Nos. 2:12-cv-02700; 2:12-md-02327, 2016 WL 3049501 (S.D. W. Va. Jan. 26, 2016; May 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED